Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 and 12-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Luzzi 7381103.
	Regarding claim 1, Luzzi (Background of the Invention, column 1, line 45 through column 2, line 21) discloses a connector assembly comprising: a connector body (housing) having a first opening and a second opening; a bushing including a bore removably positionable within the second opening; and a loadbreak connector (loadbreak reducing tap plug) removably positionable within the first opening, the loadbreak connector including a coupling portion that is configured to engage the bore and removably secure the bushing and the loadbreak connector within the connector body.
Regarding claims 2 and 3, Luzzi discloses (column 1, lines 64-65) the coupling portion is a threaded portion, the threaded portion being integrally formed on the loadbreak connector.
Regarding claim 4, Luzzi discloses the connector body (housing) further comprises a third opening that intersects the first opening and the second opening, the connector assembly further comprising: a cable connector (lug with aperture being attached to cable, column 1, lines 45-48) including a second bore removably positionable within the third opening, the coupling portion configured to engage the second bore of the cable connector.
Regarding claim 5, Luzzi discloses the cable connector is a deadbreak (column 2, lines 1-3).
Regarding claims 12-15, the method limitations therein are deemed to be inherent in the assembly of the Luzzi structure set forth above. 
Claim(s) 8, 10 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hughes et al 2007/0026713.
Regarding claim 8, Hughes et al (front page) discloses an insert 200 for a connector assembly, the insert comprising: a first section (left end) including a loadbreak assembly; and a second section (right end) including a coupling portion 210 that is formed integrally with the loadbreak assembly, the coupling portion configured to be removably inserted into an opening of the connector assembly and received by first and second inserts that have been inserted into the connector assembly.  Note that only the insert, not the connector assembly, is positively recited, and thus Hughes et al is deemed to disclose the positively recited structure.
Regarding claim 10, Hughes et al discloses the coupling portion 210 is a threaded portion.
Regarding claim 11, Hughes et al discloses a snuffer-tube 228 composed of an arc-quenching material.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Luzzi as applied to claim 1 above, and further in view of Stepniak 2007/0141882.
Regarding claim 6, Stepniak discloses the connector body is made from a fully insulated material (connector component 60 includes a molded insulative housing 62; paragraph 0027), and to form the connector body (housing) of Luzzi from a fully insulated material thus would have been obvious, to prevent arcing.
Regarding claim 7, Stepniak discloses the connector body includes a conductive outside layer (molded insulative housing 62 comprising a conductive shield 66 on an outer layer; Figure 2; paragraph 0027), and to provide Luzzi with a conductive outside layer thus would have been obvious, for shielding from exterior EMI fields.
Claim(s) 9 is rejected under 35 U.S.C. 103 as being unpatentable over Hughes et al.
Hughes et al discloses a 600A loadbreak assembly, and to form the loadbreak assembly as a 200A loadbreak assembly would have been an obvious matter of design, if a smaller capacity were needed.
Claim(s) 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Luzzi in view of Lee 8764467.
Regarding claim 16, Luzzi (Background of the Invention) discloses an electrical connector assembly comprising: a connector body (housing) having a first opening (receiving the load break reducing tap plug), a second opening (receiving the bushing) and a third opening (receiving the metallic lug), wherein said first and second openings are aligned along a first axis and said third opening is aligned along a second axis that is substantially perpendicular to said first axis; a first insert (bushing) including: a first bore that aligns along the second axis and which extends partially through a length of said first insert, and an electrical conducting eyelet (taught by Lee, Figure 6, 2a) disposed at a first end of said first insert; a second insert (load break reducing tap plug) including a separable connector and having a second bore that aligns along the first axis; and a third insert (metallic lug) that is removably positionable within the first opening and includes an electrical conducting connecting portion (having aperture) that aligns along the first axis, wherein the connecting portion is configured to connect to said eyelet and said second bore forming an electrical connection between said first, second and third inserts.    
Regarding claim 17, Luzzi (column 1, line 57) discloses said first insert is a 600- amp deadbreak connector. 
Regarding claim 18, Luzzi discloses (column 1, line 58) discloses said third insert is a 200- amp loadbreak connector.
Regarding claim 19, Luzzi discloses said second insert is a 600-amp bushing.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Luzzi as applied to claim 19 above, and further in view of Jones 3876280.
JONES discloses an eyelet including first threads (connector 40, for a flexible high voltage cable 12, having an opening 44 (eyelet) which is threaded; figures 3, 4 and 7; column 4, lines 25-26, 61-66; column 5, lines 11-23). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the lug of LUZZI to provide an internal threading, as taught by JONES, in order to provide the advantages of retaining connection between the connecting portion and the eyelet when removing the connector assembly from a bushing and to provide a greater contact area between the lug and the connecting portion, providing a better electrical connection and minimizing arcing from a loose connection between the lug and the connecting portion.
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY F PAUMEN whose telephone number is (571)272-2013. The examiner can normally be reached M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GARY F PAUMEN/Primary Examiner, Art Unit 2833